THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE COUNTY COURT AT LAW OF CHEROKEE COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 20th
day of September, 2017, the cause upon appeal to revise or reverse your judgment between

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF B. D.

                         NO. 12-17-00174-CV; Trial Court No. 42123

                          Opinion by James T. Worthen, Chief Justice.

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and the briefs filed herein, and
the same being considered, it is the opinion of this court that there was error in the order as
entered by the trial court below and that the same should be reversed and rendered.

        It is therefore ORDERED, ADJUDGED and DECREED by this Court that the trial
court’s order authorizing the administration of psychoactive medication in favor of Appellee,
THE STATE OF TEXAS, be, and the same is, hereby reversed, and judgment is rendered
denying the State’s application for an order to administer psychoactive medication; and that this
decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 1st day of December, 2017.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk